              Case 2:21-cv-00089-JCC Document 25 Filed 03/08/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    LYNN K. LOVELL,                                    CASE NO. C21-0089-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    EXPERIAN INFORMATION SOLUTIONS,
      INC.; EQUIFAX INFORMATION SERVICES,
13    LLC; TRANS UNION, LLC; and
      NATIONSTAR MORTGAGE, LLC d/b/a MR.
14
      COOPER,
15
                            Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on Defendant Experian Information Solutions, Inc.
20
     (“Experian”) and Plaintiff Lynn K. Lovell’s stipulation for an extension of time for Experian to
21
     respond to the complaint (Dkt. No. 17). Having thoroughly considered the stipulation and
22
     relevant record, and finding good cause, the Court ORDERS that Experian’s deadline to answer
23
     or otherwise respond to the complaint is extended until March 29, 2021.
24
     //
25
     //
26
     //

     MINUTE ORDER
     C21-0089-JCC
     PAGE - 1
            Case 2:21-cv-00089-JCC Document 25 Filed 03/08/21 Page 2 of 2




 1        DATED this 8th day of March 2021.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Paula McNabb
 4
                                              Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0089-JCC
     PAGE - 2
